Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments and amendments, filed 05 October 2022, with respect to the rejection(s) of claim(s) 1-3, 5, 19-21 under 35 USC 102 have been fully considered and are persuasive. Specifically, Applicant added new limitations that warrant further consideration. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ang.
Claims 1-3, 5, 19-21 are examined on the merits.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 5, 19, and 21-22 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ang (US 20120063973).
Regarding claim 1, Ang discloses a bag (102, figure 1) for storing blood ([0118]), the bag comprising: a flexible, closed container (figure 1, [0118]) including an inlet (112, figure 1, [0119]) therein forming part of the container, the inlet being adapted for fluid-tight connection to a tube member (114, figure 1, [0119]) through which blood is caused to flow; and at least one removable heat transfer member (122, figure 2A, [0128-130]) adhered to an outer surface portion of the container (figure 2A), wherein the at least one removable heat transfer members is made of one or a combination of polymeric materials. The limitation “the heat transfer member being configured to passively facilitates heat transfer between a cooling/heating fluid liquid surrounding an exterior of the bag and the material within the bag, the bag at least partially immersed in the cooling or warming liquid” is interpreted as a recitation of the intended use since the claim is directed to bag structures and the limitation in question regards to how the bag is to be used to thaw/freeze the contents. If the prior art structure is capable of performing the intended use, then it meets the claim. The material of the bag would naturally allow heat transfer between a cooling or warming liquid surrounding the bag ([0178], [0064], plastic material naturally passively facilitates heat transfer, having an active heat transfer does not take away from the ability of the material to “passively facilitate” heat transfer, the material of the surface being made of PEN/PET/EVA which can passively facilitate heat transfer), which would naturally either thaw/freeze the contents of the bag depending on the temperature of the surrounding liquid when partially immersed (figure 6A shows the heat transfer member being on one side of the bag and not the other).
Regarding claim 2, Ang further discloses the bag and heat transfer member are made of plastic which are the same type of material ([0178], [0064]).
Regarding claim 3, Ang further discloses the bag made of EVA ([0064]).
Regarding claim 5, Ang further discloses wherein the at least one heat transfer member is configured as a continuous, uninterrupted film or tape (figure 2A, [0128-130]).
Regarding claim 19, Ang further discloses the bag being free from connection to an external power supply (figure 5B shows the bag separate and free from connection to an external supply).
Regarding claim 21-22, Ang further discloses the transfer member configured to passively facilitates heat transfer. If the prior art structure is capable of performing the intended use, then it meets the claim. The Ang device is capable of performing heat transfer between a cooling/warming liquid surrounding an exterior of the bag and the material within the bag ([0178], [0064], plastic material naturally passively facilitates heat transfer, having an active heat transfer does not take away from the ability of the material to “passively facilitate” heat transfer, the material of the surface being made of PEN/PET which can passively facilitate heat transfer), which would naturally either freeze/thaw the contents of the bag depending on the temperature of the liquid.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ang in view of Inoue (US 2009/0325771).
Regarding claim 20, while Ang discloses the removable heat transfer member having a first side (outside surface), Ang does not disclose an oppositely disposed second side having a tacky surface for adhering to an outer surface portion of the container.
Inoue discloses a bag for storing fluid comprising a member (20) attached to the bag (10, figure 1) with a first side (facing away from the bag) and an oppositely disposed second side having a tacky surface ([0119]) for adhering to an outer surface portion (16, 17, 18) of the container ([0120]).
Inoue provides the cross hatched surface in order to provide a desired reinforcement response ([0017-0018]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Ang with the cross hatched surface of Inoue in order to provide a desired reinforcement to the bag.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781